DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/27/2019 is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ichioka et al. (US. Pub. No. 2011/0134324, hereinafter “Ichioka”).
As to claim 1, Ichioka discloses an image display device [figure 2, “20”] comprising: 
an image display panel [figure 2, display panel “40” to display an image] configured to display an image;

a frame memory [figure 3, image storage section “92”] having a size larger than the size of an active area of the image display panel [figure 1, frame structure “4” has a size larger than the size of an active area “3” of the image display panel]; and
a luminance determiner [figure 3, image data calculation section “80”] configured to determine the luminance of the backlight based on an image data set of a computational area among image data sets stored in the frame memory [figures 1 and 3, the luminance of the backlight unit “50” based on the image data input stored in the input image storage section “92” of a computational area “3a”, paragraph 177], the computational area being at least part of the active area [figure 1, computational area “3a” is at least part of active area “3”].
As to claim 2, Ichioka discloses the image display device according to claim 1,
wherein the computational area is a quadrilateral area inside the active area [figure 1, computational area “3a” is a quadrilateral area inside the active area “3”].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAN-YING YANG whose telephone number is (571)272-2211.  The examiner can normally be reached on Monday-Friday, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NAN-YING YANG/            Primary Examiner, Art Unit 2622